Shea, J.,
concurring. Although I agree with the majority in other respects, I disagree with its failure to address the issue of the applicability of General Statutes § 54-56 to the death penalty phase of a capital felony proceeding. The majority opinion justifies its refusal to resolve this issue upon the doctrine of the law of the case as applied to our remand in Daniels I, which ordered that “[i]f the trial court intended to exercise its authority under General Statutes § 54-56 to dismiss the death penalty phase of the proceeding and refused to grant a mistrial for this reason, it should say so explicitly to provide a basis for review by this court.” State v. Daniels, 207 Conn. 374, 402-403, 542 A.2d 306 (1988) (Daniels I).
*241“The rule of the law of the case is a rule of practice, based upon sound policy that when an issue is once litigated and decided, that should be the end of the matter.” United States v. U. S. Smelting Co., 339 U.S. 186, 198, 70 S. Ct. 537, 94 L. Ed. 750, reh. denied, 339 U.S. 972, 70 S. Ct. 994, 94 L. Ed. 1379 (1950). An essential prerequisite to the application of the rule is that the issue must have been decided in the prior litigation. The most meticulous scrutiny of Daniels I does not even intimate that this court has decided whether § 54-56 was applicable to the death penalty phase of this case. The issue was never raised by counsel in Daniels I and, accordingly, was never briefed. The Daniels I opinion quite properly contains no discussion of its applicability, because it could not be determined from the record before us whether the trial court had intended to dismiss the proceeding pursuant to § 54-56. At that stage we could not have decided whether § 54-56 authorized such a dismissal because we could not ascertain whether the trial court had relied on that statute. Our purpose in ordering the remand was to obtain a record for the purpose of reviewing the trial court’s action. For this reason we directed the trial court, if it had relied upon the statute, to “say so explicitly to provide a basis for review by this court.” (Emphasis added.) Daniels I, supra, 403. Nowhere in Daniels I is it suggested that our review of the action of the trial court after the remand would be restricted to whether there had been an abuse of discretion in exercising the authority conferred by the statute without consideration of its applicability.
I agree, nevertheless, with the result reached by the majority, because § 54-56 expressly declares that the criminal courts of this state “shall at all times have jurisdiction and control over . . . criminal cases pending therein. . . .” In State v. Corchado, 200 Conn. 453, 512 A.2d 183 (1986), this court gave an expansive inter*242pretation to the further provision of the statute authorizing the court to “dismiss any information . . . if, in the opinion of the court, there is not sufficient . . . cause to justify ... the placing of the person accused therein on trial.” We held that the trial court had properly concluded that there was a lack of sufficient cause to retry a defendant, following a remand of this court for a new trial, when, by the time the second trial was to begin, the defendant had fully served the sentence originally imposed. Id., 460-61. We concluded that the term “cause” gave the court authority to dismiss where the legitimate interest of the state did not outbalance the “defendant’s protestations that justice required no more from him than had been exacted.” Id., 463-64. We analogized the authority of a court to dismiss a case under § 54-56 to the power of a court in New York to dismiss an information “ ‘in the interest of justice.’ ” Id., 461.
In my view, § 54-56 as it previously has been construed by the court and applied by the trial courts is applicable to the penalty phase of a capital felony prosecution. See State v. Carroll, 13 Conn. Sup. 112 (1944). Accordingly, I concur in the result.
Callahan, J., with whom Covello, J., joins, concurring. I concur in Part I of the majority opinion because of the posture of our remand in State v. Daniels, 207 Conn. 374, 542 A.2d 306 (1988) (Daniels I). Since joining the opinion in Daniels I, however, I have been beset by serious doubts concerning the applicability of General Statutes § 54-56 to the penalty phase of a capital felony trial. I would, therefore, confine our present holding concerning § 54-56 to the present case. I agree with Part II of the majority opinion.